Citation Nr: 1232432	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  12-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from November 1948 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Subsequently, jurisdiction of this matter was transferred to the RO in St. Petersburg, Florida.  

In April 2012, after the February 2012 Statement of the Case had been issued, the Veteran submitted additional evidence, including copies of federal regulations from the Occupational Safety and Health Administration (OSHA) and a duplicate of treatise evidence, but without a waiver of initial RO consideration of the new evidence.  In addition, the RO has not considered VA outpatient treatment records found in his Virtual VA "eFolder."  Because the Board is granting service connection for his claim, the Veteran is not prejudiced by the Board's initial consideration of evidence not initially considered by the RO.  38 C.F.R. § 20.1304 (c) (2011).  

In August 2012, in light of evidence the Veteran submitted after his VA examination related to the history of his asbestos exposure, the Board was unsure of the probity of the VA examiner's medical conclusion.  It then referred this case for an expert medical opinion from a physician with the Veterans Health Administration (VHA).  The VHA medical expert's report was received by the Board in September 2012.  

The Board also notes that while the Veteran's Notice of Disagreement included on appeal claims for service connection for bilateral hearing loss and for tinnitus, he did not perfect his appeal of these issues when he filed his VA Form 9, Substantive Appeal.  See 38 C.F.R. § 20.200 (an appeal consists of a timely filed Notice of Disagreement and a timely filed Substantive Appeal).  Therefore, only his claim for service connection for asbestosis remains on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows that his asbestosis is most likely related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the determination reached in this decision, the Board is satisfied that adequate development has taken place for the Veteran's service connection claim for asbestosis, and that there is a sound evidentiary basis for granting this claim without detriment to the due process rights of the Veteran.  




Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1MR, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  Id., paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id.  

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id., paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service."  Dyment v. West, 13 Vet. App. 141 (1999).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Factual Background and Analysis

The Veteran seeks service connection for asbestosis, to include chronic obstructive pulmonary disease (COPD), fibrosis, and pleural thickening and calcifications.  In his written submissions, the Veteran alleges that these disorders are related to his exposure to asbestos during service and not to any post-service exposure to asbestos while employed at a power plant.  

According to his DD Form 214 and written statements, the Veteran's military occupational specialty was as an auto mechanic.  He contends that he was exposed to asbestos while working as a motor pool mechanic at an Air Force base for two years and then while working in runway maintenance with heavy equipment at another Air Force base for 10 months.  VA has conceded his exposure to asbestos while in service.  

Service treatment records reveal normal lungs on his November 1948 induction examination.  They do not show any treatment for asbestosis or for any respiratory condition, except hospitalization in May 1949 for an acute case of pharyngitis.  His August 1952 discharge examination showed no abnormalities of the lungs.  

Post-service, the Veteran was employed at a power plant for 35 years as a mechanic and supervisor.  In his August 2009 claim for service connection, the Veteran stated that he was diagnosed with damage to his lungs in the mid-1980s during routine chest X-ray studies and had no symptoms until 2005 or 2006.  

Private medical records associated with the claims file show treatment for dyspnea, pleural disease, and obstructive sleep apnea from 2006 onwards.  A November 2006 private medical record noted that he had a diagnosis of asbestosis and had extensive asbestos exposure while working in a power plant for 35 years.  It was noted that he was a mechanic and then a supervisor and often had to strip the asbestos and supply the asbestos and in later days even had snowball fights with asbestos.  Chest X-rays and CAT scans showed extensive plaquing.  It also was noted that he was a smoker, but had quit 27 years ago.  He denied pneumonia, asthma, emphysema, tuberculosis, or pulmonary embolism.  Impression was asbestosis exposure with development of pleural plaques.  

A December 2006 private medical record noted that the Veteran had a fall in August 2006 which required a VATS procedure.  He was found to have hemothorax, but there was no evidence of malignancy.  He was then hospitalized in November 2006 for several days, apparently with chest pain.  In December he still had exertional dyspnea and had been doing pulmonary rehabilitation twice per week.  It was noted that a CAT scan showed that he really did not have asbestosis per se.  

A March 2007 private medical record noted a chest X-ray study consistent with extensive asbestos-related pleural disease with bilateral calcified pleural plaque at the diaphragms and also significant calcified pleural plaques along the lateral chest wall.  

An April 2008 private pulmonary function test (PFT) showed a moderate restrictive ventilator defect and findings were consistent with a history of asbestos exposure and known pleural disease.  A consultation record noted that a CT scan of the chest showed extensive pleural thickening involving pleural calcification, but no evidence for pulmonary fibrosis as would be seen with asbestosis.  New abnormalities were noted.  

A January 2009 private chest X-ray study showed extensive bilateral pleural calcifications and was consistent with COPD and a history of asbestos-related pleural disease.  

The Veteran underwent a VA pulmonary examination in December 2009.  He told the examiner that he had much exposure to asbestos while a mechanic in service, that he smoked for 15 years and quit some time ago, and that his doctor placed him on oxygen therapy in February 2009.  He used an inhaler twice daily.  A PFT showed a severe restrictive defect.  Diagnosis was asbestosis, COPD, and pulmonary fibrosis.  The VA examiner also opined that it was less likely that the claimed condition was the same or was a result of the Veteran's exposure to asbestos while in service as an auto mechanic in the Air Force because there was medical documentation of the Veteran's employment for 35 years in a power plant with heavy exposure to asbestos.  

In his April 2012 VA Form 9, Substantive Appeal, the Veteran stated that the November 2006 record cited above that discussed his asbestos exposure at the civilian power plant for 35 years was in error.  The Veteran said there was an asbestos removal and mitigation team of two men who worked on any projects involving asbestos exposure.  He claimed that any exposure for him was very limited during the first two to three years of his employment at the plant.  Subsequently he was promoted to management and held supervisory jobs and no longer worked in areas where the asbestos mitigation team worked.  Further, the company provided protective equipment for employees and later hired outside contractors who worked with hazardous materials.  

In addition, the Veteran claimed that his two-year exposure to asbestos in service as an auto mechanic doing brake jobs was a daily exposure and entailed the use of high-pressure air hoses to blow off the asbestos dust which accumulated everywhere in his work stations.  He also swept up asbestos dust from runways.  He stated that his face and clothes were grey after working near heavy asbestos dust clouds.  As he had no protective equipment during his three years of daily exposure to asbestos while in service, the Veteran claimed that it was apparent to him that the majority of his asbestos exposure was during service and not post-service, which he claimed was at best extremely minimal.  

The Veteran also submitted copies of OSHA standards related to asbestos.  On the paper containing the OSHA standards, the Veteran explained that his post-service private employer used "wet methods" whenever he was involved with any asbestos and that during service compressed air was the preferred procedure to blow out brake drums.  He also noted that proper ventilation was not used when this was done.  

In April 2010 the Veteran submitted a timeline detailing his exposure to asbestos while in service.  He also submitted a copy of treatise evidence concerning the long latency period for asbestosis.  He noted that even if he had received a chest X-ray at discharge asbestos exposure would not have been revealed until the 1980s as happened in his case.  In addition, he noted masks were never offered or available in service as no one knew any better.  

VA outpatient medical records dated in February 2010 and February 2011 noted that the Veteran had asbestosis with pleural fibrosis and was using home oxygen.  

A February 2012 PFT at VA showed that the Veteran's lung volumes were severely reduced and that the study was consistent with a severe ventilator defect.  

In September 2012, as indicated in the Introduction, a VHA medical opinion was provided at the Board's request.  The VHA medical expert reviewed the claims file, including medical records and the Veteran's submissions, and opined that it was at least as likely as not that the Veteran's reported exposure to asbestos fibers during his active duty service contributed to the development of his current asbestosis.  

Based upon a review of all the evidence of record, the Board finds that service connection for asbestosis is warranted in this case.  As noted above, the Veteran currently is diagnosed with asbestosis as demonstrated in the December 2009 VA examination as well as in private and VA medical records.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with a current disability.  

As to the second requirement of service incurrence, VA has conceded that the Veteran, an auto mechanic in service, was exposed to asbestos during service while working as a motor pool mechanic at one Air Force base and doing runway maintenance with heavy equipment at a second air base.  Therefore, the Board finds that the second requirement for service connection is also met for this claim.  

With respect to the third requirement, upon review of the medical evidence and medical opinions of record, the Board finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's currently diagnosed asbestosis is related to his period of active service.  

The medical opinion of the VHA medical expert supports a nexus between the Veteran's currently diagnosed asbestosis and his period of service.  On the other hand, the medical opinion of the December 2009 VA examiner does not support a nexus.  The Board notes that both opinions were rendered by physicians.  However, the VHA medical expert is a specialist in pulmonary and critical care and the Medical Intensive Care Unit Director for a VA hospital while the December 2009 VA examiner is a cardiologist.  In addition, the Board notes that the VHA medical expert had the benefit of additional lay and regulatory evidence, which the Veteran submitted after the VA examination and the February 2012 Statement of the Case.  

The medical opinions found in the claims file and discussed above are certainly sufficient to place the evidence for and against this claim into relative equipoise (even balance), so as to in turn warrant resolving any doubt in the Veteran's favor regarding whether his currently diagnosed asbestosis is related to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In this case, the Board finds that the evidence found within the claims file is, at the very least, in equipoise as to the question of whether the Veteran's asbestosis is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards resolving conflicts in these medical opinions.  However, the Board finds that such a course is unnecessary in this appeal as the VHA medical expert has the better pulmonary background pertinent to this case, the VHA medical expert also had access to and reviewed a greater amount of relevant evidence, and the Veteran is elderly and his appeal has been advanced on the docket.  

Therefore, granting the Veteran the benefit of the doubt, the Board finds that under the circumstances of this case, the nexus opinion of the VHA medical expert provided to the Board in September 2012 is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed asbestosis and his period of military service.  Therefore, the Veteran has a medical opinion linking a diagnosed disorder to service.  Resolving all doubt in the Veteran's favor, the Board further finds that the third requirement for service connection for asbestosis is met.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's asbestosis disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for his claim, the claim for service connection for asbestosis is granted.  


ORDER

Service connection for asbestosis is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


